Citation Nr: 1022654	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-35 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previous denial of service connection for a low back 
disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO confirmed and 
continued a previous denial of service connection for a back 
condition.  

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in November 2009.  A 
transcript of his testimony is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, substantive appeal to the Board, the 
Veteran requested to appear for a personal hearing before a 
Veterans Law Judge sitting at the RO.  The claims file was 
inadvertently transferred to the Board before the requested 
hearing was scheduled.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses. 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  

As such, the case is remanded for the Veteran to be scheduled 
for a personal hearing at the RO before a Veterans Law Judge.  
Before scheduling the hearing, the RO should notify the 
Veteran of his option to participate in a video conference 
hearing in lieu of a personal hearing.

Accordingly, the case is REMANDED for the following action:

Notify the Veteran of his option to 
appear for a video conference hearing in 
lieu of an in-person hearing before a 
Veterans Law Judge at the RO.  Then, 
appropriately schedule the Veteran for 
the hearing before a Veterans Law Judge, 
either at the RO or via video-conference 
per the Veteran's request.  The RO should 
notify the Veteran, at the correct 
address of record, and his representative 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the Veteran withdraws his 
hearing request or fails to report for 
the hearing, the claims file should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


